JOHNSON, Judge,
dissenting.
The Majority concludes that the trial court correctly refused to suppress the evidence obtained during the search of Hoak’s luggage, and bases its decision solely upon the United States Constitution. I believe that we cannot reach the merits of this case because the record as certified to this Court contains no record of the evidence presented to the suppression court. Additionally, even if I assume that the record is sufficient for us to reach the merits, I believe that Hoak’s consent was not effective under the Pennsylvania Constitution. I therefore dissent.
I. EFFECT OF DEFICIENCY IN THE CERTIFIED RECORD
The Majority apparently assumes that there is a sufficient record upon which this Court can base a decision. Granted, the suppression court made the following findings of fact:
1) On November 22nd, 1994, at approximately 1:45 a.m. while on routine patrol, police officer observed defendant’s truck straddling the center line, traveling in an erratic and jerky manner, with the taillight burned out.
2) Pursuant to these observations, defendant’s vehicle was stopped; and although an odor of alcohol was detected, it was determined that the defendant was not under the influence of alcohol in violation of the Vehicle Code.
3) The defendant was asked to produce and did produce his license and registration to the vehicle, explaining the vehicle was owned by his father, Robert M. Hoak. Defendant was issued a warning for the burned-out taillight.
4) The police officer in the process of handling the stop observed luggage behind the seat and also knew who the defendant was and had heard several months prior from a confidential police informant that the defendant might be involved in trafficking of drugs or use of illegal drugs.
5) After giving [defendant] the warning and returning all of the defendant’s cards, defendant was advised that he was free to leave. The officer then asked him if he would answer a few questions, and defendant said he would. Defendant was asked what was in the luggage and duffel bag in the truck, and the defendant said: “Dirty Clothes. Do you want to look?” The police officer asked: “Do you mind?” And the defendant responded: “No.”
6) Upon search of the duffel bag and luggage, there was determined to be marijuana residue, a roach and drug paraphernalia, inter aha.
7) The officer was advised by Defendant Hoak that he was returning from a camping trip and that was the reason for the luggage.
*1272Findings of Fact and Conclusions of Law, June 7, 1995, at 1-2. I surmise from the Majority’s analysis that finding of fact number five supplies the factual basis upon which the Court announces its decision today. Yet, nothing in the record supports these critical findings of fact. There is no record of any evidence produced at a suppression hearing; in fact, nothing in either the certified record or the parties’ briefs to this Court refers to a “hearing” on the suppression issue.
Moreover, I am struck by the Majority’s assertions that certain evidence exists in this case. For example, the Majority states that “[t]he suggestion of an illegal detention also ignores the complete absence of any evidence that the officer blocked appellant’s vehicle or spoke in a threatening tone.... The Officer did not , touch appellant in any way, display a weapon, or demand that appellant do any-thing_” Maj. op. at 1267 (emphasis added). How can the Majority make these claims? Without a record of the suppression proceeding, I can neither confirm nor refute these constitutionally significant factual assertions. The Majority later states that Hoak’s argument “assumes a reasonable person must believe the officer was lying when he said ‘you are free to go,’ a rather paranoid and legally unjustifiable assumption unsupported by general logic, much less by any articulable facts of record.” Id. at 1267. Where does this quotation, “you are free to go,” come from? Also, what “articulable facts of record” are the Majority relying on? Finding of fact number 5?
Unlike the Majority, I am stymied by the absence of a record of the proceedings before the suppression court and the absence of any reference to a suppression hearing, for it creates two equally possible scenarios: (1) Hoak failed to submit the transcript of the suppression proceedings to this Court; or (2) the suppression court either never ordered a record of the suppression hearing or never even held a hearing in the first place; thus there was no transcript for Hoak to submit. From the materials presented to us here, it is likely that an evidentiary hearing where evidence would be received under oath was never held.
We must address this matter because of our standard of review for suppression issues. As stated by the Pennsylvania Supreme Court, our standard of l’eview requires us to examine the record of evidence presented to the suppression court:
When reviewing a trial court’s ruling denying a suppression motion, we must first determine whether the factual findings are supported by the record.... If upon such review, we conclude that the factual findings are supported by the record, we are bound by those facts and are permitted to reverse the ruling only if the legal conclusions drawn therefrom are erroneous.
Commonwealth v. Jones, 546 Pa. 161, 176, 683 A.2d 1181, 1188 (1996)(emphasis added). Thus, in fulfilling our appellate responsibilities in this appeal, this Court must examine the effect of the absence of a suppression transcript. I do not believe that this raises an issue sua sponte in violation of Wiegand v. Wiegand, 461 Pa. 482, 337 A.2d 256 (1975).
Under the first possible scenario, Hoak failed to order a transcript of the hearing. If true, Hoak clearly has waived his claim of suppression court error on appeal because he, as the appellant, has failed to produce a complete record for appellate review. E.g., Commonwealth v. Chopak, 532 Pa. 227, 236 n. 5, 615 A.2d 696, 701 n. 5 (1992). This Court’s decision in Commonwealth v. Dennis, 421 Pa.Super. 600, 618 A.2d 972 (1992) is instructive here. In that case, as in the instant matter, we were faced with the absence of a transcript from the suppression hearing. We noted that under such circumstances Pennsylvania Rule of Appellate Procedure 1911 permitted us to “take such action as we may deem appropriate, including dismissal of the appeal.” Id. at 620, 618 A.2d at 982. However, because this Court had the benefit of a transcript of a New Jersey hearing, which established the probable cause challenged by the defendant, appellate review of the denial of a motion to suppress evidence was not hampered in that case. Id. We accordingly declined the Commonwealth’s invitation to dismiss the appeal. Id. Here, unlike in Dennis, this Court does not have the benefit of any such substitute transcript that might support the suppression *1273court’s findings of fact. Dismissal therefore would be appropriate under this scenario. Id.
It is equally as possible, however, that the suppression court violated our Rules of Criminal Procedure, for nothing in this ease would permit us to determine that a record of the suppression hearing was ever made. Indeed, we cannot even state with certainty that a hearing ever occurred. Pennsylvania Rule of Criminal Procedure 323 requires the suppression court to conduct a hearing on a defendant’s motion to suppress evidence. See Pa.R.Crim.P. 323(e)-(f). The rule also requires the suppression court to make a record “of all evidence adduced at the hearing.” See Pa.R.Crim.P. 323(g). If the suppression court failed to either hold a suppression hearing or make a record of the evidence presented at that hearing, this Court would be required to vacate Hoak’s judgment of sentence. See Commonwealth v. DeSantis, 337 Pa.Super. 70, 486 A.2d 484 (1984)(failure of suppression court to enter findings of fact and conclusions of law violated Rule 323 and required the court to vacate the judgment of sentence and remand for a new suppression hearing).
From the materials before us, it is impossible to determine which of these possible scenarios actually occurred. Additionally, each possibility clearly would lead to a different result. Accordingly, I would remand this case to the suppression court for the limited determination of whether a suppression hearing occurred and, if so, whether a record of the evidence presented at that hearing was made. See Commonwealth v. Rivera, 339 Pa.Super. 242, 244-45 & n. 1, 488 A.2d 642, 643 & n. 1 (1985) (en banc) (where deficiency in the certified record prevented meaningful appellate review, and where it was impossible to determine whether the failure to complete the record was the fault of the trial court or the parties, remand was necessary to permit both the parties and the trial court to complete the record). I would also retain this en banc panel’s jurisdiction over Hoak’s appeal pending the suppression court’s determination. Id. at 246, 488 A.2d at 644 (retaining jurisdiction).
II. MERITS OF HOAK’S CLAIM
Even if I were to assume, as the Majority does, that a sufficient record exists to permit a resolution of Hoak’s contention on appeal, I would nonetheless conclude that Hoak’s consent was not effective under the circumstances. The Majority relies solely upon the Fourth Amendment to the United States Constitution in reaching its conclusion. Unlike the Majority, however, I conclude that Hoak’s consent was ineffective under the Pennsylvania Constitution. Further, it is clear that an analysis under our constitution would support my conclusion adequately and independently of any conclusion reached under a Fourth Amendment analysis. See Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983).
Before addressing the merits of Hoak’s claim, however, I note that there are essentially two issues currently before this Court: (1) whether Hoak continued to be seized by the officer immediately following the return of his papers and after the officer advised him that he was free to leave; and (2) whether Hoak’s consent to the search of his luggage was effective. The Majority apparently concludes, and the Commonwealth explicitly argues, that the resolution of the first question is dispositive of the second question. See Maj. op. at 1271; Brief for Appellee at 3. I disagree; I believe that even if Hoak were not seized at the time that the police questioned him about the contents of his luggage, his consent could nonetheless be considered ineffective under Article I, Section 8 of the Pennsylvania Constitution. See Commonwealth v. Gibson, 536 Pa. 123, 133, 638 A.2d 203, 207 (1994)(holding that consent to search was ineffective even though defendant was not seized at the time that police sought his consent to search)
In resolving a claim that police conduct violates the Pennsylvania Constitution, a court must engage in the four-part test prescribed by our supreme court in Commonwealth v. Edmunds, 526 Pa. 374, 586 A.2d 887 (1991). The test mandates an analysis of: (1) the text of the constitutional provision at issue; (2) the history of the provision, including Pennsylvania case law; (3) related case law from other jurisdictions; and (4) *1274policy considerations, including unique issues of state and local concern, and applicability within modern Pennsylvania jurisprudence. Edmunds, supra, at 390, 586 A.2d at 895. The test is designed to determine if the Pennsylvania Constitution provides a greater protection of individual liberty than does the Constitution of the United States. See id.
The Majority correctly notes that Hoak has faded to engage in any analysis pursuant to Edmunds. Since Edmunds, however, our supreme court has held that such a failure is not fatal to a claim under the Pennsylvania Constitution as long as the claim is clearly raised. Commonwealth v. White, 543 Pa. 45, 50, 669 A.2d 896, 899 (1995). Clearly, Hoak has raised a claim under Article I, Section 8 of the Pennsylvania Constitution, as evinced by his citation to that provision and ease law interpreting it both in his brief to this Court and in his filings with the suppression court. See Brief for Appellant at 10; Omnibus Motion for Pre-Trial Relief, filed May 5, 1995, at 1. I therefore conclude that he has not waived his Pennsylvania constitutional claim by failing to brief Edmunds’ s four-part test. See White, supra.
The first part of the Edmunds test requires an analysis of the constitutional provisions that are implicated by the issues presented. Edmunds, supra, at 390, 586 A.2d at 895. Article I, Section 8 of the Pennsylvania Constitution provides:
The people shall be secure in their persons, houses, papers and possessions from unreasonable searches and seizures, and no warrant to search any place or to seize any person or things shall issue without describing them as nearly as may be, nor without probable cause, supported by oath or affirmation subscribed to by the affiant.
Pa. Const. Art. I, § 8. Although the wording of the Article I, Section 8 is similar in language to its federal counterpart, the Fourth Amendment to the United States Constitution, we are not bound to interpret the two provisions as if they were mirror images, even where the text is similar or identical. E.g., Edmunds, supra.
The second part of the Edmunds analysis requires an examination of the history and application of the Pennsylvania constitutional provision at issue. Id. at 390, 586 A.2d at 895. The Edmunds court thoroughly examined the history of Article I, Section 8. As noted by the court in Commonwealth v. Matos, 543 Pa. 449, 455, 672 A.2d 769, 772 (1996), the history of that provision reveals that the Pennsylvania Supreme Court “has traditionally regarded Article I,-Section 8 as providing different, and broader, protections than its federal counterpart.” The Matos court summarized the history of the provision as follows:
In Edmunds, this Court ... noted that this constitutional provision had its origin prior to the Fourth Amendment, in Clause 10 of the original Constitution of 1776. The Court also recognized that the modem version of Article I, Section 8 has remained untouched for over 200 years, and examined this significance:
[T]he survival of the language now employed in Article I, Section 8 through over 200 years of profound change in other areas demonstrates that the paramount concern for privacy first adopted as part of our organic law in 1776 continues to enjoy the mandate of the people of this Commonwealth.
In Edmunds, the Court reviewed the history of Article I, Section 8 to determine whether the “good faith” exception to the exclusionary rule was consistent with the protections afforded by Article I, Section 8. After its review [of this provision], the Court stated:
The history of Article I, Section 8, thus indicated that the purpose underlying the exclusionary rule in this Commonwealth is quite distinct from the purpose underlying the exclusionary rule under the Fourth Amendment, as articulated by the majority in [United States v.] Leon, [468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984) ].
“[A]s this Court has stated repeatedly in interpreting Article I, Section 8, that provision is meant to embody a strong notion of privacy, carefully safeguarded in this Commonwealth for the past two centuries.” The Court then concluded that the purpose of the exclusionary rule as developed in Pennsylvania was not solely to deter police *1275conduct, as the United States Supreme Court had interpreted it, but rather was “unshakably linked to a right of privacy in this Commonwealth.”
Id. at 455-56, 672 A.2d at 772-73, quoting Edmunds, supra, at 394, 397, 586 A.2d at 897, 898 (citations omitted).
The next step in an analysis, of the Pennsylvania Constitution is an examination of Pennsylvania case law on the issues before the court. Edmunds, supra, at 390, 586 A.2d at 895. As noted above, there are essentially two issues currently before this Court: (1) whether Hoak continued to be seized by the officer immediately following the return of his papers and after the officer advised him that he was free to leave; and (2) whether Hoak’s consent to the search of his luggage was effective. I will therefore complete the Edmunds analysis separately for each issue.
A. Analysis of Seizure Issue
The Majority reasons that the Fourth Amendment test used to determine whether a person has been seized is the same as the test under Article I, Section 8. Specifically, the Majority cites to Matos for the proposition that “Pennsylvania [cjases have consistently applied [the federal] objective test in determining whether police conduct amounts to a seizure or a mere encounter and are representative of state law pertaining to Article I, Section 8.” Maj. op. at 1266. To the contrary, the Matos court rejected the Fourth Amendment test as inconsistent with the Pennsylvania Constitution.
In Matos, our supreme court held that the Fourth Amendment defines a “seizure” more narrowly than does Article I, Section 8. Matos, supra, at 462, 672 A.2d at 776, rejecting California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991). In Ma-tos, the court found that an individual being chased by the police without either probable cause or reasonable suspicion is “seized” under the Pennsylvania Constitution, and in the process rejected the contrary Fourth Amendment rule. See Matos, supra, at 462, 672 A.2d at 776.
Specifically, the Matos court reasoned that the Fourth Amendment test for a seizure, articulated by the United States Supreme Court in United States v. Mendenhall, 446 U.S. 544, 555, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497, 510 (1980), was not the same as the test for seizure under Article I, Section 8. Matos, supra, at 457-59, 672 A.2d at 773-74. Under Mendenhall, “a person has been ‘seized’ within the meaning of the Fourth Amendment only if; in view of all the circumstances surrounding the incident, a reasonable person would have believed he was not free to leave.” Mendenhall, supra, at 555, 100 S.Ct. at 1877, 64 L.Ed.2d at 509.
Our supreme court in Matos began its review of Pennsylvania case law by noting that its cases preceding Mendenhall set forth a Pennsylvania-based standard for determining whether a person has been seized. Matos, supra, at 457, 672 A.2d at 773, citing Commonwealth v. Barnett, 484 Pa. 211, 398 A.2d 1019 (1979) and Commonwealth v. Jeffries, 454 Pa. 320, 311 A.2d 914 (1973). The court then determined that Pennsylvania courts had consistently followed the Fourth Amendment test since the Court decided Mendenhall. Id. at 458, 672 A.2d at 774. The Matos court then, however, reasoned that Pennsylvania precursors to Mendenhall had developed a test for seizure slightly different from the subsequently announced Fourth Amendment test:
Both Jeffries and Barnett exhibit a concern for protecting individuals against coercive police conduct. Moreover, both cases take a reasonable and objective approach to determining [sic] whether, in fact, the subject being pursued felt free to leave and was therefore seized by the conduct of the police.
Thus,, there exists clear precedent in Pennsylvania defining the appropriate standards to be used when considering whether an individual has been seized. The long-standing definition of what constitutes a seizure applied by the Courts of this Commonwealth cannot be ignored, particularly when viewed in tandem with this Court’s recognition of the privacy rights embodied in Article I, Section 8.
Id. at 459, 672 A.2d at 774 (footnote omitted).
This portion of the Pennsylvania Supreme Court’s opinion, when read in context, indi*1276cates that the Article I, Section 8 test for seizure employs Mendenhall’s objective approach but adds to it an extra consideration of the coercive nature of the police conduct at issue in a particular case. Thus, I believe that, following Matos, the proper test for seizure under Article I, Section 8 is whether a reasonable person, considering both the circumstances of the encounter and the coercive nature of the specific police conduct, would not have felt free to leave. See id.; Barnett, supra, at 216, 398 A.2d at 1021 (coercive nature of police conduct amounted to seizure); Jeffries, supra, at 327, 311 A.2d at 918 (same).
The results in this Court’s decisions in Commonwealth v. Pless, 451 Pa.Super. 209, 213, 679 A.2d 232, 234 (1996); Commonwealth v. Parker, 422 Pa.Super. 393, 401, 619 A.2d 735, 738 (1993); and Commonwealth v. Lopez, 415 Pa.Super. 252, 263, 609 A.2d 177, 182 (1992), are consistent with this post-Matos Pennsylvania test. In all of these cases, this Court held that any detention of a motorist, without at least reasonable suspicion of criminal activity, that persisted beyond the time necessary to issue a citation for the traffic violation that prompted the initial seizure was unconstitutional. Pless, supra, at 213, 679 A.2d at 233 (questioning of motorist following return of license and registration and after motorist was told that she was free to leave constituted unlawful detention); Parker, supra, at 401, 619 A.2d at 738-39 (questioning of motorist after determining that a traffic violation occurred constituted a seizure under the Fourth Amendment); Lopez, supra, at 263, 609 A.2d at 182 (after determining that no citation was warranted, the police unlawfully detained motorist by asking questions unrelated to the purpose of the initial traffic stop).
I concede that none of these cases specifically consider the coercive nature of questioning by police during a traffic stop. Pennsylvania cases have, however, consistently regarded traffic stops as, at least to some extent, inherently coercive because the motorist is subject to the control of the police officer. E.g., Com. v. Ellis, 379 Pa.Super. 337, 355, 549 A.2d 1323, 1331-32 (1988). I believe that an officer’s continuing questions, even following the return of documents and a statement that the motorist is free to leave, would indicate to a reasonable person that he remains subject to the officer’s control. As discussed below, this conclusion has considerable support in both case law and scholarly commentary.
Additionally, although Lopez, Parker, and Pless all relied, at least in part, on a Fourth Amendment analysis, our supreme court has found this fact to be of no consequence:
We do not find that because these cases were decided to some degree by reliance upon the federal Fourth Amendment that they are not representative of the law of this Commonwealth pertaining to Article I, Section 8. At best, nothing can be discerned from the Court’s failure to note specifically that Pennsylvania Constitutional rights were also being considered. The federal Constitution provides a minimum of rights below which states cannot go. Where our Court, as in Jeffries, finds that the police violated the defendant’s federal constitutional rights, there is no reason for the Court to go further and address what additional protections the Pennsylvania Constitution might also provide.
Matos, supra, at 459 n. 7, 672 A.2d at 769 n. 7 (citation omitted; first emphasis added).
Accordingly, both the history of Article I, Section 8 and Pennsylvania case law indicate that the Pennsylvania Constitution defines “seizure” more broadly than does the Fourth Amendment. This broader definition includes extra consideration of the coercive nature of specific police conduct, an element absent from the federal rule. Compare Matos, supra, with Hodari D., supra. This part of the Edmunds analysis therefore favors the rejection of the Fourth Amendment rule that the Majority proposes, as inconsistent with Article I, Section 8.
The next step in the Edmunds analysis is a review of case law from other states’ on the issue before the court. Edmunds, supra, at 390, 586 A.2d at 895. The purpose of this part of the analysis is to determine if any other states have concluded that the federal rule is contrary to their state constitutions. See Matos, supra, at 460-61, 672 A.2d at 775.
*1277My research has revealed that three state courts have decided cases with facts indistinguishable from the facts at bar: Following a traffic stop, the police officer issued the motorist a warning or citation, returned the motorist’s license and registration, and advised the motorist that she was free to leave; the officer, however, immediately thereafter, and without reasonable suspicion, asked the motorist about the contents of the vehicle, and asked if he could conduct a search, and the motorist consented. People v. Thomas, 839 P.2d 1174, 1177 (Colo.1992); Jones v. State ex rel. Mississippi Dept. of Public Safety, 607 So.2d 23, 25 (Miss.1991); State v. Retherford, 93 Ohio App.3d 586, 639 N.E.2d 498, 501 (1994). The Colorado and Mississippi courts found that no seizure had occurred, while the Ohio court found that the further questioning constituted an unlawful seizure. Thomas, supra, at 1177; Jones, supra, at 28; Retherford, supra, at 507. The Colorado court, however, rested its determination solely upon the United States Constitution, and is therefore not instructive. Thomas, supra, at 1177 (defendant’s argument based on Fourth Amendment); see also People v. McKinstrey, 852 P.2d 467, 469 (Colo.1993)(absent a clear statement to the contrary, Colorado courts presume that a decision is based solely upon federal law). Additionally, the Mississippi court cites only to Mendenhall in support of its conclusion, and thus either relies solely upon Fourth Amendment grounds or indicates that the Mendenhall test is identical to the test under the Mississippi Constitution. Jones, supra, at 28. Moreover, the Mississippi court made its determination in the context of a civil, not criminal, appeal. Id. at 24.
The Ohio court in Retherford, by contrast, explicitly notes that its decision is based upon both the Fourth Amendment and its Ohio counterpart. Retherford, supra, at 506. In that case, the suppression court found that a reasonable person in the motorist’s position would have felt free to leave. Reversing, the appellate court reasoned:
We think that it strains credulity to imagine that any citizen, directly on the heels of having been pulled over to the side of the road by armed and uniformed police officers in marked patrol ears, would ever feel “free to leave” or “at liberty to ignore the police presence and go about his business,” in spite of being told otherwise, when she is then asked investigatory questions by the officers and faced with a request to search her vehicle for contraband. We think that no reasonable person subjected to a traffic stop would feel free to walk away at any time when she is questioned about and confronted with the suspicion of drug trafficking. We agree that “statements by officers that individuals are suspected of smuggling drugs” are statements which “intimate that an investigation has focused on a specific individual [which] easily could induce a reasonable person to believe that failure to cooperate would lead only to formal detention.” Such a belief is only intensified by the inherently coercive nature of the atmosphere created by the initial traffic stop.
Thus, we conclude that the initial seizure of Retherford was not converted into a mere consensual encounter by her purported release because [the police officer] immediately focused a new investigation on Retherford not reasonably related to the purpose of the initial stop.
Id. at 507 (citations omitted). This determination is obviously inconsistent with the Majority’s Fourth Amendment conclusion.
Thus, after a review of the only other state court decision on this issue based upon its state’s constitution, I conclude that this part of the Edmunds test also favors the rejection of the Fourth Amendment rule relied upon by the Majority. See Matos, supra, at 461, 672 A.2d at 775.
The final part of the Edmunds analysis requires the consideration of “policy considerations, including unique issues of state and local concern, and applicability within modern Pennsylvania jurisprudence.” Edmunds, supra, at 390, 586 A.2d at 895.
As discussed above, Article I, Section 8 defines seizure by giving extra consideration to the coercive nature of police conduct, consideration that is lacking in the Fourth Amendment test for seizure. Additionally, as discussed above, our courts have consistently viewed traffic stops as inherently coer-*1278eive because a motorist is subject to the officer’s control. The state of modern Pennsylvania jurisprudence therefore strongly inconsistent with the protections embodied in Article I, Section 8.
The Majority cites to United States v. Werking, 915 F.2d 1404 (10th Cir.1990), in apparent support of its assertion that only a paranoid person would not feel free to leave despite continued police inquiries. Yet, as Professor LaFave has concluded, the Werking court’s “conclusion is hard to swallow. Given the fact that Werking quite clearly had been seized when his car was pulled over, the return of the credentials hardly manifests a change in status when it was immediately followed by interrogation concerning other criminal activity.” Wayne R. LaFave, 3 Search and Seizure § 9.3(a) at 112 (3d ed. 1996). I believe, along with the Retherford court and Professor LaFave, that the mere return of a motorist’s papers coupled with the officer’s statement that the motorist was free to leave would do nothing to dispel a reasonable person’s belief that she was still subject to the officer’s control when the officer immediately continues to question her regarding unrelated matters. The Majority’s assertion that only a paranoid person would not feel free to leave despite the immediate questioning, Maj. op. at 1267, strikes me as being possibly obtuse.
Here, it is undisputed that Hoak was seized when the police ordered him to stop. After the officer issued him the warning for the inoperative taillight, Hoak was presented with, at best, an ambiguous situation: The officer returned Hoak’s documents and advised him that he was free to leave, but immediately confronted Hoak with his manifest desire to continue the traffic stop by asking Hoak questions. Under the circumstances, I believe that a reasonable person would continue to feel subject to the officer’s control and, thus, not free to drive away. See Pless, supra; Douglass, supra; Retherford, supra; LaFave, supra. Accordingly, I would hold that Hoak was still seized under Article I, Section 8 of the Pennsylvania Constitution when the officer asked him to answer questions and inquired about the contents of his luggage; this seizure vitiated his consent to search the duffel bag. Pless, supra, at 213, 679 A.2d at 234. I would therefore reverse the judgment of sentence and order that the evidence seized during the search be suppressed.
B. Analysis of the Consent Issue
As stated above, I disagree with the Majority’s conclusion and the Commonwealth’s argument that the resolution of the seizure issue necessarily disposes of the consent issue. I conclude that even if the Majority is correct in its determination that Hoak was not seized at the time that the officer inquired about the contents of his duffel bag, Hoak’s consent nonetheless was ineffective under Article I, Section 8 of the Pennsylvania Constitution.
Hoak argues that his consent was ineffective because he “was not advised that he had the right to refuse ... the request to search the vehicle.” Brief for Appellant at 9. The trial court’s findings of fact are devoid of any indication that the officer advised Hoak of this right. See Findings of Fact and Conclusions of Law, supra, at 1-2.
Under Article I, Section 8 of the Pennsylvania Constitution, warrantless searches of automobiles are generally prohibited. White, supra, at 55, 669 A.2d at 902, rejecting New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981). A warrantless search of property is valid, however, if the subject of the search waives his right to privacy by consenting unequivocally, specifically, and voluntarily to a search of the property. Commonwealth v. Gibson, 536 Pa. 123, 132, 638 A.2d 203, 207 (1994). “It is only where there is an intentional relinquishment or abandonment of a known right or privilege that an effective waiver can be found. The subject of a search must be made aware of his rights against a warrantless search for a waiver to be intelligent.” Id. (citations omitted).
The rule for consent as articulated by our supreme court in Gibson seems to be at odds with the Fourth Amendment rule set forth by the United States Supreme Court in Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973). In Schneckloth, the Court rejected an argument *1279that a person’s consent to search property is per se ineffective under the Fourth Amendment unless the government can demonstrate that the person consenting knows that he may withhold consent freely and effectively. Id. at 221-22, 93 S.Ct. at 2044-45, 36 L.Ed.2d at 859. Instead, the Court held that the voluntariness of a person’s consent under the Fourth Amendment “is a question of fact to be determined from all the circumstances” and that the subject’s knowledge of the right to refuse consent is not dispositive in the analysis. Id. at 248-49, 93 S.Ct. at 2059, 36 L.Ed.2d at 875.
Additionally, the Schneckloth Court explicitly denounced the idea that a consent to search should be analyzed as a waiver of Fourth Amendment rights. The waiver analysis, the Court reasoned, was appropriate only in cases where the right relinquished is indispensable to a fair trial, such as the right to counsel. Id. at 235-47, 93 S.Ct. at 2051-58, 36 L.Ed.2d at 867-74. “Nothing, either in the purposes behind requiring a ‘knowing' and ‘intelligent’ waiver of trial rights, or in the practical application of such a requirement suggests that it ought to be extended to the constitutional guarantee against unreasonable searches and seizures.” Id. at 241, 93 S.Ct. at 2055, 36 L.Ed.2d at 871.
Our supreme court in Gibson has clearly retreated from both of these central precepts of Schneckloth: First, the Gibson court stated that a person must be informed of his rights against a warrantless search for a waiver to be effective. Gibson, supra, at 132, 638 A.2d at 207. The court has subsequently held that a person’s consent is not effective unless he is informed of the right to refuse consent:
In this case, [the defendant] was not informed of her right to refuse to accompany police or her right to refuse their entry into her house. Clearly, she waived nothing, and she certainly did not freely and voluntarily consent to the police entry into her house.
Commonwealth v. Melendez, 544 Pa. 323, 331-32, 676 A.2d 226, 230 (1996) (emphasis in original); see also Commonwealth v. Guerrero, 435 Pa.Super. 440, 448, 646 A.2d 585, 588 (1994) (Del Sole, J., concurring) (because nothing established that the defendant knew of her right to refuse consent, defendant’s consent to search her bags did not constitute an intelligent waiver of her rights). Second, our supreme court has clearly embraced the waiver analysis that the Schneckloth Court explicitly discarded. Both the Melendez and Gibson courts indicate that the proper inquiry under Article I, Section 8 is not whether the consent to search was voluntary, but whether the consent to search amounted to a waiver of the subject’s right to privacy. Melendez, supra, at 331, 676 A.2d at 230 (holding that the defendant “waived nothing”); Gibson, supra, at 132, 638 A.2d at 207 (requiring an intelligent and effective waiver of rights); see also Guerrero, supra, at 448, 646 A.2d at 588 (Del Sole, J., concurring)(noting the Gibson court’s requirement of an intelligent waiver). I must therefore conclude that the controlling precedent of our supreme court implicitly rejects the central holdings of the Schneckloth Court.
Granted, neither the Melendez nor the Gibson courts explicitly grounded their decisions in Article I, Section 8 of the Pennsylvania Constitution. Yet, as noted above, our supreme court has stated that this does not mean that the decisions “are not representative of the law of this Commonwealth. At best, nothing can be discerned from the Court’s failure to note specifically that Pennsylvania Constitutional rights were also being considered.” Matos, supra, at 459 n. 7, 672 A.2d at 774 n. 7. Therefore, I am constrained to conclude that the central holdings of Schneckloth, as outlined above and as clearly Section 8 of the Pennsylvania Constitution. Because of this conclusion, further analysis under Edmunds is obviated, as the Edmunds test is designed to determine if this Commonwealth’s constitution provides a greater protection of individual rights than does the Constitution of the United States. See Edmunds, supra, at 390, 586 A.2d at 895.
I would accordingly hold that for a waiver of this Commonwealth’s constitutionally protected guarantee against unreasonable searches to be effective, the Commonwealth must demonstrate that the subject of the search knows of his right to refuse consent to search. Melendez, supra, at 331-32, 676 *1280A.2d at 230; Gibson, supra, at 132, 638 A.2d at 207; see also, Guerrero, supra, at 448, 646 A.2d at 588 (Del Sole, J., concurring). Here, the suppression court’s factual findings fail to show that the Commonwealth demonstrated at the suppression proceeding that Hoak was aware of his right to refuse the officer’s request to search his luggage. Accordingly, I would hold that the suppression court’s determination that Hoak’s constitutional rights were not violated was in error, and that the fruits of the search must therefore be suppressed. See Melendez, supra; Gibson, supra.
III. CONCLUSION
Based on the foregoing, I would remand this matter to the suppression court for the limited determination of whether a suppression hearing was held and, if so, whether a record was made of the evidence presented at that hearing. Furthermore, I would retain this panel’s jurisdiction over Hoak’s appeal pending this determination.
Assuming that an adequate record exists for appellate review, I would hold that Hoak was seized under Article I, Section 8 at the time that the officer inquired about the contents of .his luggage and, regardless of whether he was seized at that time, that his consent to search his duffel bag was ineffective under the Pennsylvania Constitution. I would therefore reverse the judgment of sentence and order the suppression of the evidence seized during that search.